           Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             6/8/2020
                                                                       :
JIAJIA LUO, individually and on behalf of all others                   :
similarly situated, ET AL,                                             :
                                    Plaintiffs,                        :
                                                                       :     19-cv-230 (LJL)
                  -v-                                                  :
                                                                       :   OPINION & ORDER
SOGOU, INC., ET AL,                                                    :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendant Sogou Inc. (“Sogou”) is a China-based technology company. (Dkt. No. 60 ¶

2.) It is a subsidiary of defendant Sohu.com, Inc. (“Sohu”). (Id.) On November 9, 2017, Sogou

completed its initial public offering (“IPO”) of 45,000,000 American Depositary Shares (“ADS”)

at a price of $13 per share. (Id. ¶ 7.) In connection with the IPO, Sogou filed a Registration

Statement on Form F-1 (the “Registration Statement”) and a Prospectus on Form 424B4

(“Prospectus” and, together with the Registration Statement, the “Offering Documents”) with the

Securities and Exchange Commission (“SEC”). (Id. ¶¶ 6, 7.) By October 30, 2018,

approximately one year later, the price of Sogou’s ADS had fallen to $5.50. (Id. ¶ 95.)

        Lead Plaintiffs Lizhen Zhang, Juean Xu, Yuehua Ding, Maggie Xu, Mark S. Frater, and

Ketan Patel (“Plaintiffs”) purchased ADS pursuant and/or traceable to the Offering Documents.

(Id. ¶¶ 1, 18.) Plaintiffs filed their first Complaint with this Court on January 9, 2019, alleging

that the Offering Documents contained material misstatements and omissions in violation of

Section 11 of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77k (Count I), and

Section 15 of the Securities Act (Count II). (Dkt. No. 1.) The most recent and operative

complaint, the Third Amended Complaint (“TAC”), names seventeen defendants



                                                         1
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 2 of 30



(“Defendants”). (Dkt. No. 60.) Defendants are: Sogou; Sohu; Tencent Holdings Limited

(alleged to be a controlling shareholder of Sogou); Sogou’s Chief Executive Officer (Xiaochuan

Wang); Sogou’s Chief Financial Officer (James (Xiufeng) Deng); the Chairman of Sogou’s

Board (Charles (Chaoyang) Zhang); three of Sogou’s non-management directors (Yuxin Ren,

Joanna (Yanfeng) Lu, and Chi Ping Martin Lau); three nominees for director of Sogou (Bin Gao,

Joseph Chen, and Janice Lee); the authorized United States Representative of Sogou (Donald J.

Puglisi); and underwriters of the IPO as financial advisors who allegedly assisted in preparing

and disseminating the Offering Documents (J.P. Morgan Securities LLC, Credit Suisse Securities

(USA) LLC, Goldman Sachs (Asia) L.L.C., and China International Capital Corporation Hong

Kong Securities Ltd.) (the “Underwriters”). (Id.)

       Defendants Sogou, Sohu, and the Underwriters now move to dismiss the TAC pursuant

to Fed. R. Civ. P. 9(b) and 12(b)(6), arguing that the TAC fails to state a claim for relief. (Dkt.

Nos. 65, 68, 70.) For the reasons that follow, the motions are granted.

                                         BACKGROUND

       The following facts are taken from the TAC, documents referenced therein, and/or

documents of which the court may take judicial notice, including the Offering Documents. See

Gray v. Wesco Aircraft Holdings, Inc., 2020 WL 1904019, at *10 (S.D.N.Y. Apr. 16, 2020)

(“[R]elying on Federal Rule of Civil Procedure Rule 10(c), the Second Circuit has long held that

a complaint ‘is deemed to include any written instrument attached to it as an exhibit or any

statements or documents incorporated in it by reference,’ and that a court may consider

documents incorporated in a complaint by reference on a motion pursuant to Federal Rule of

Civil Procedure 12(b)(6) without converting it to a motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56.”) (quoting Cortec Indus., Inc. v. Sum Holdings, 949 F.2d 42,




                                                  2
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 3 of 30



47 (2d Cir. 1991)); id. (“[I]n federal securities fraud cases, courts can consider ‘public disclosure

documents required by law to be filed, and actually filed, with the SEC.’”) (quoting Kramer v.

Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991)).

       A. Sogou’s Business and IPO

       Sogou is a Beijing-based Internet search company that Sohu incorporated in December

2005. (Dkt. No. 60 ¶ 34.) By mobile queries, Sogou has the second largest search engine in

China. (Id.) Sogou characterizes itself as an innovator in China’s Internet industry. (Id. ¶¶ 36,

67.) Its search engine, Sogou Search, is powered by artificial intelligence (“AI”) and offers a

unique cross-language search functionality. (Id. ¶ 36.) Sogou generates revenue primarily from

its search and search-related advertising services. (Dkt. No. 67–1 at 2.) Sogou’s other

businesses, which comprise the rest of its revenue, consist of Internet value-added services

(primarily the operation of Web games and mobile games) and other products and services,

including smart hardware products. (Id. at 73, 115, F-17.)

       On October 13, 2017, Sogou filed the Registration Statement with the SEC. (Dkt. No. 60

¶ 37.) The SEC declared the Registration Statement effective on November 8, 2017. (Id.) On

November 9, 2017, Sogou filed the Prospectus with the SEC. (Id. ¶ 38.) The following day,

Sogou completed its IPO of 45,000,000 ADS at a price of $13 per share. (Id. ¶ 39.) Within the

next several weeks, underwriters of the IPO exercised their over-allotment option to purchase

additional ADS. (Id. ¶ 40.) In all, and after deducting underwriting discounts and commissions,

the IPO generated $625,450,000 in proceeds to Sogou from the sale of approximately 5,643,856

ADS. (Id. ¶ 41.)

       B. Regulation of the Internet in China




                                                  3
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 4 of 30



       As an Internet search company in China, Sogou was and is subject to heavy regulation.

For example, the Advertising Law of the People’s Republic of China provides that

advertisements may not include material that People’s Republic of China (“PRC”) laws and

regulations otherwise prohibit. (Id. ¶ 44.) Specifically, Article 9 of that law states:

       An advertisement shall be prohibited from: (1) using, or using in a disguised
       form, the national flag, national anthem, national emblem, military flag, military
       song, or military emblem of the People’s Republic of China; (2) using, or using in
       a disguised form, the name or image of any state authority or its staff member; (3)
       using ‘national,’ ‘highest,’ ‘best,’ or similar comparative words; (4) damaging the
       dignity or interest of the state or divulging any state secret; (5) disturbing social
       stability or damaging the public interest; (6) damaging personal or property safety
       or divulging individual privacy; (7) disturbing the public order or departing from
       a good social climate; (8) containing any obscene, pornographic, gambling,
       superstitious, horrible, or violent content; (9) containing any ethnically, racially,
       religiously, or sexually discriminatory content; (10) impeding the protection of
       environment, natural resources, or cultural heritages; or (11) falling under any
       other circumstances as set out by any law or administrative regulation.

(Id.) Further, Article 47 of the Cybersecurity Law of the PRC requires network operators such as

Sogou to:

       [s]trengthen management of information published by users, and where they
       discover information of which the publication or dissemination is prohibited by
       law and regulations, they shall immediately stop dissemination of that
       information, take measures such as deleting it, prevent the information from
       spreading, save relevant records, and report to the relevant departments in charge.

(Id. ¶ 45.) There are other regulations applicable to entities that provide information to Internet

users. (See id. ¶ 51; Dkt. No. 67–1 at 125–35.) For instance, since December 2013, the

Administrative Measures for Content Self-Review by Internet Culture Business Entities have

required Sogou “to review the content of products and services to be provided prior to providing

such content and services to the public.” (Dkt. No. 60 ¶ 49 (quoting Dkt. No. 67–1 at 132).)

Sogou is also subject to the Measures for the Administration of Internet Information Services

(the “ICP Measures”). (Id. ¶ 47 (quoting Dkt. No. 67–1 at 125).) Under the ICP Measures,




                                                  4
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 5 of 30



entities that provide information to Internet users must obtain an operating license from the

Ministry of Industry and Information Technology (“MIIT”) or its local branch. (Id. (quoting

Dkt. No. 67–1 at 125).) Licensed entities are required to police their Internet platforms and

remove certain prohibited content. (Id. (quoting Dkt. No. 67–1 at 126).) Further, under

regulations promulgated by the MIIT, Sogou is subject to liability (“including the imposition of

fines or even the shutting down of the Internet platforms”) for unlawful actions taken by users of

Sogou products. (Id. ¶ 51 (quoting Dkt. No. 67–1 at 33).)

       The PRC’s Ministry of Public Security has authority to make any local Internet service

provider block any website maintained outside the PRC at its sole discretion. (Id. (quoting Dkt.

No. 67–1 at 33).) In the past, the PRC government has stopped distribution of information over

the Internet that it believed to violate PRC laws, including content that was obscene, incited

violence, endangered national security, was contrary to the national interest, or was defamatory.

(Id. (quoting Dkt. No. 67–1 at 33).)

       C. The Qiu Shaoyun Investigation

       On April 27, 2018 (over five months after the IPO), the PRC enacted Article 22 of the

Law of the PRC on the Protection of Heroes and Martyrs. (Dkt. No. 67–3.) That law makes it

“forbidden to distort, smear, desecrate, or deny the deeds and spirit of heroes and martyrs” and

provides that “[t]he names and likenesses of heroes and martyrs must not be used, or covertly

used, by any organization or individual for . . . commercial advertisements, damaging the

reputation and honor of heroes and martyrs.” (Dkt. No. 60 ¶ 54 (citation omitted).)

       Qiu Shaoyun was one such hero and martyr who served for the PRC in the Korean War.

See Kiki Zhao, For Mocking a Martyr, Chinese Blogger Runs Afoul of Beijing Court, N.Y.

Times (Sept. 23, 2016), https://www.nytimes.com/2016/09/24/world/asia/china-qiu-shaoyun-




                                                 5
          Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 6 of 30



korean-war.html. According to an account by a fellow soldier, Shaoyun was “hiding in high

grass” in 1952 when “an American incendiary bomb fell nearby.” Id. “Instead of escaping, he

held his ground,” so that he would not reveal his army’s position, “and died a martyr.” Id. The

account proclaims: “This great soldier, till his last breath, did not move or even moan.” Id.

(citation omitted). As a result, he is considered a Chinese war hero. (Dkt. No. 60 ¶¶ 43, 55.)

        In or about early June 2018, a Chinese short-form video platform company called Douyin

produced advertisements containing jokes about Qiu Shaoyun getting burned. (Id. ¶ 56, 63.)

The advertisements were displayed on Sogou Search. (Id. ¶ 63.) Shortly thereafter, the Beijing

Municipal Cyberspace Affairs Commission and the Beijing Municipal Administration of

Industry and Commerce (the “Beijing AIC”) 1 launched an investigation into Douyin and Sogou.

(Id. ¶ 60.) Sogou was ordered to delete the offensive content. (Id. ¶ 56.)

        During the investigation, the Beijing AIC determined that Sogou had failed to include a

keyword blacklist of the three words “Qiu Shaoyun,” “burned,” and “joke” in its automated

content control system, which caused Sogou to miss blocking the publication of ads containing

that illegal keyword combination. (Id. ¶ 60.) A deputy director general who provided legal

opinions to the Beijing AIC concluded that Sogou’s manual screening practice was “random,”

which resulted in its failure to block the keyword combination. (Id. ¶¶ 57, 60.) Following the

investigation, regulatory authorities fined Sogou approximately $151,045 and ordered it to

disgorge approximately $71.75 in advertising income. (Id. ¶ 61; Dkt. No. 76 at 4 n.4). 2 But, as

Sogou highlighted at oral argument, without contradiction, there was never a “finding . . . made

by the Chinese authorities that Sogou’s procedures prior to the IPO were in breach of any statute

or law or were in fact deficient at all.” (Or. Arg. Trans. at 9.) Still, following the incident,

1
  On November 16, 2018, the Beijing AIC changed its name to the Beijing State Administration for Market
Regulation. (Dkt. No. 60 ¶ 57 n.1.)
2
  That equates to an RMB 1 million fine and an advertising disgorgement of RMB 475. (Dkt. No. 60 ¶ 61.)


                                                       6
           Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 7 of 30



Sogou agreed to revise its advertising policies and audit procedures to ensure compliance with

relevant regulations. (Dkt. No. 60 ¶ 63.) Specifically, Sogou established a team devoted to

improving its advertisement screening mechanisms and to enhancing its use of AI technology to

ensure that unlawful advertisements were blocked in a timely manner. (Id. ¶ 64.) In connection

with implementing those measures, Sogou suspended part of its advertising business for ten days

beginning on July 1, 2018. (Id. ¶ 63.) 3

        D. Hardware

        Sogou earns revenue through means other than advertising. The TAC focuses on a sub-

category that Sogou has called “Other Revenues.” (Id. ¶ 68.) According to the Offering

Documents, Sogou’s “[o]ther revenues are from [Internet value-added services, or] IVAS,

primarily with respect to . . . operation of Web games and mobile games developed by third

parties, as well as from other products and services that [Sogou] offer[s], including smart

hardware products.” (Dkt. No. 67–1 at 86.) One of those products was a smart watch for

children called the “Teemo Watch,” which Sogou launched in 2014. (Dkt. No. 60 ¶ 70 (quoting

Dkt. No. 67–1 at 114).) In July 2017, Sogou launched the “Teemo Hero Watch,” a “4G smart

watch for children” that offered a “dual high-definition camera, which support[ed] two-way HD

video calls and HD video sharing.” (Id. (quoting Dkt. No. 67–1 at 115).)

        Addressing the Teemo products, Sogou’s Offering Documents celebrated:

        After three years of developing smart hardware products and our supply chain, we
        have achieved strong research and development and quality-control capabilities
        and a wide distribution network, which provides a solid foundation for the
        development and success of new smart hardware products. For example, we plan
        to launch Teemo Home, a home-based smart device, by the end of 2017.

3
  Plaintiffs allege that Sogou’s Chief Operating Officer, Dr. Liyun Ru, resigned on June 25, 2018, to pursue other
opportunities. (Id. ¶ 67.) They do not link the resignation to the Qiu Shaoyun incident. “[T]he resignations of
Individual Defendants—without factual allegations linking the resignations to the alleged fraud—[are not] sufficient
to raise the inferences required to establish fraud.” In re Wachovia Equity Sec. Litig., 753 F. Supp. 2d 326, 366
(S.D.N.Y. 2011).


                                                         7
          Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 8 of 30



                                               ...
       We have applied our AI capabilities to a wide variety of products and services.
       Our voice and image recognition technologies have been integrated into Sogou
       Search, Sogou Input Method, and smart hardware developed in-house and by
       third parties.
                                               ...
       AI is also a key enabler for smart hardware, which provides consumers with new
       gateways to the Internet and expands the use cases for search beyond PC and
       mobile devices to home, in-vehicle, and other environments.
                                               ...
       New Internet-enabled smart hardware, such as wearables and smart appliances, is
       gaining popularity among consumers. According to iResearch, China’s smart
       hardware market is expected to grow to RMB275.1 billion (US$41.3 billion) in
       2021, at a CAGR of 37.9% from 2016 to 2021. Smart hardware provides
       consumers with new gateways to the Internet. These devices leverage AI
       technologies, including voice recognition and dialogue-based Q&A search
       technology, to expand the use cases for search beyond PC and mobile devices to
       home, in-vehicle, and other environments.

(Dkt. No. 67–1 at 2, 99, 104, 115.)

       E. Sogou’s Post-IPO Financial Results

       The TAC states that on July 2, 2018, J.P. Morgan issued a research report (the “J.P.

Morgan Report”) estimating that the suspension of search advertising instituted after the Qiu

Shaoyun investigation would have a “6% negative impact to Sogou’s quarterly revenue” and a

“31–44% negative impact” on Sogou’s third quarter non-GAAP operating profit. (Dkt. No. 60 ¶

62.) The J.P. Morgan Report predicted that Sogou’s “share price [would] react negatively in the

near future.” (Id. ¶ 81.)

       On July 30, 2018, Sogou filed its second quarter earnings press release (the “Q2 Earnings

Release”) with the SEC. (Id. ¶ 82.) Sogou discussed the Qiu Shaoyun investigation and the ten-

day advertising suspension. (Id.) Sogou also disclosed a change in strategy with respect to its

hardware business: it would “phase out hardware products that [were] not AI-enabled, such as

some legacy models of Teemo Smart Watch, and transition to products that integrate[d]

[Sogou’s] leading AI technologies.” (Id.) Sogou expressly anticipated that the new strategy



                                                8
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 9 of 30



would “result in a reduction in hardware revenues in the second half of 2018.” (Id.) The Q2

Earnings Release further explained that Sogou expected that its third quarter revenues would be

lower than anticipated due to the “one-time impact” of the regulatory investigation and “the

adjustment” of its hardware strategy. (Id.)

       On an earnings call with investors that same day, Sogou’s Chief Executive Officer

(defendant Xiaochuan Wang) stated that Sogou’s advertising services “returned to a normal

operation” after the ten-day suspension and that, while Sogou acknowledged that the suspension

would have a “onetime impact on [its] financials,” the company was “paying even closer

attention to the advertising content on [its] platform going forward.” (Id. ¶ 85.) With respect to

the change in hardware strategy, Mr. Wang reported that the prior July (July 2017, four months

before the IPO), the company had begun developing new hardware products that “better

leverage[d] [its] AI capabilities.” (Id. ¶ 86.) Mr. Wang explained that, in March and May 2018

(four and six months after the IPO), the company successfully launched two new translation

products that employed such “industry-leading translation technologies” and that those products

were well-received in the market. (Id.) “Encouraged by this development,” Mr. Wang stated,

Sogou “accelerated an adjustment of [its] smart hardware strategy.” (Id.) Mr. Wang disclosed

that, as a result of the change in strategy, the company would “phase out hardware products that

[were] not AI-enabled,” resulting in a reduction of hardware revenues in the second half of 2018.

(Id.) However, he added, Sogou was “confident that this will further differentiate Sogou as a

strong player with the smart hardware over the long term.” (Id.)

       In response to analyst questions regarding the financial impact of the Qiu Shaoyun

incident and the change in hardware strategy, Sogou’s Chief Financial Officer (Joe Zhou)

reiterated that the incident had a one-time impact and that the company’s revenue had “already




                                                 9
          Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 10 of 30



recovered.” (Id. ¶ 89.) He also disclosed that “modest growth” in the second quarter resulted

from “slower-than-expected Teemo sales” as the company transitioned to AI-enabled hardware

products. (Id.)

         On July 30, 2018—the same day as the earnings release and earnings call—

BriefingInvestor published a story titled “Sogou Trades Lower on Q2 Results; Q3 Revenue

Guidance Well Below Expectations.” (Id. ¶ 66.) The article ascribed a “one-time reduction in

revenue in Q3” to the Qiu Shaoyun investigation and Sogou’s ten-day suspension of its

advertising business, as well as Sogou’s adoption of new policies and audit procedures. (Id.)

         Following the July 30, 2018 disclosures, the price of Sogou’s ADS fell from $11.29 per

share (on July 19, 2018) to $9.21 per share (on July 31, 2018)—a 19% decline. (Id. ¶ 90.)

         On November 5, 2018, Sogou released its third quarter earnings and convened an

earnings call with investors. (Id. ¶ 91.) During the call, Mr. Wang stated that the company had

“continued to implement” its “upgraded” hardware strategy by replacing the outdated Teemo

Watch. (Id.) Mr. Wang acknowledged that the decision would “have a short-term impact on

[Sogou’s] smart hardware sales in the second half of [the] year.” (Id.) He added, “[W]e believe

that in the mid to long run, this will help us to establish a more competitive position in the

market.” (Id.) Sogou’s Investor Relations Director (Jessie Zheng) noted: “In the first half [of

2018] and more recently, we launched a series of translation devices that help us showcase our

AI capabilities and build a stronger brand in the market.” (Id. ¶ 93.)

         By October 30, 2018, Sogou’s share price had declined to $5.50—a 57% decrease from

its share price at the time of the IPO. (Id. ¶ 95.) 4


4
  It is curious, to say the least, that Plaintiffs mention the October 30, 2018 ADS price after discussing the November
5, 2018 earnings call. (See Dkt. No. 60 ¶¶ 91–96.) Obviously, disclosures in November 2018 could not have been
responsible for the stock price decline in October. Indeed, the market price of Sogou ADS increased by about
15.5% on November 5, 2018—the day of the earnings call—from the market price on October 30, 2018. See Action


                                                         10
          Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 11 of 30



        F. Plaintiffs’ Claims

        The Offering Documents contained the following disclosures:

    •   that Shogou was “required to police [its] internet platforms and remove certain prohibited
        content” (Dkt. No. 67–1 at 126);
    •   that licenses were “subject to annual inspection” (id.);
    •   that the Administrative Measures for Content Self-Review by Internet Culture Business
        Entities required Sogou “to review the content of products and services to be provided
        prior to providing such content and services to the public” (id. at 132);
    •   that “[t]he content management system of an Internet culture business entity is required
        to specify the responsibilities, standards and processes for content review as well as
        accountability measures” (id.);
    •   that “[t]he PRC government may prevent [Sogou] from distributing, and [may subject
        Sogou] to liability for, content that it believes is inappropriate” (id. at 33); and
    •   that Sogou “may have difficulty determining the type of content that may result in
        liability” and that, if Sogou determined incorrectly, Sogou might “be prevented from
        operating our Internet platforms” (id. at 34).

Plaintiffs allege that such language was false and misleading and contained material omissions in

that it “fail[ed] to disclose that Sogou’s controls over advertising contents” were “materially

inadequate to meet its obligations to review the content for which it was responsible and to

prevent Sogou from allowing dissemination of prohibited content.” (Dkt. No. 60 ¶ 53.)

Plaintiffs assert that, at the time of the IPO, Sogou was required to, but did not:

        (a) establish a dedicated team to monitor relevant new regulations and any
        changes of regulations as well as ensure timely implementation of such new
        regulations or changes accordingly;

        (b) strengthen its auditing procedures by leveraging AI to upgrade automated
        system and expand its manual inspection team to extend the scope of manual
        inspection;

        (c) rewrite its advertising policies and procedures to ensure full compliance with
        related regulations going forward . . . ; and

        (d) use AI technology to ensure that it combined keyboard and other devices to
        block timely prohibited content.
(Id.)


AG v. China N.E. Petroleum Holdings Ltd., 692 F.3d 34, 37 n.1 (2d Cir. 2012) (Court can take judicial notice of
well-publicized stock prices on a motion to dismiss).


                                                        11
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 12 of 30



       Plaintiffs also allege that the Offering Documents were false and misleading and omitted

material information about Sogou’s smart hardware products and Sogou’s strategy to better

leverage AI technologies. (Id. ¶ 73.)

       As noted above, Sogou’s Offering Documents disclosed that in 2014, the company had

launched Teemo Watch, that in July 2017, it launched Teemo Hero Watch, and that Sogou

“frequently upgrade[d] Teemo Watch features.” (Id. ¶ 70.) The Offering Documents also

disclosed that, “[a]fter three years of developing smart hardware products,” Sogou had “achieved

strong research and development and quality-control capabilities and a wide distribution

network, which provide[d] a solid foundation for the development and success of new smart

hardware products.” (Id.) Further, Sogou disclosed that it had “applied [its] AI capabilities to . .

. smart hardware developed in-house” and that its smart hardware “leverage[s] AI technologies.”

(Id. ¶¶ 71–72). According to Plaintiffs, those disclosures did not reveal the change in strategy or

that certain hardware products were to become (to use Plaintiffs’ word) “obsolete.” (Id. ¶ 73.)

Additionally, Plaintiffs allege that “the Offering Documents failed accurately to . . . disclose that

it had changed strategies in a way that would adversely impact revenue and earnings within a

year from the IPO.” (Id. ¶ 79.)

                                        APPLICABLE LAW

       In reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court “accept[s] all

factual allegations as true, and draw[s] all reasonable inferences in the plaintiff’s favor.” Austin

v. Town of Farmington, 826 F.3d 622, 625 (2d Cir. 2016). This requirement “is inapplicable to

legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id. A

complaint must offer more than “labels and conclusions,” or “a formulaic recitation of the




                                                 12
           Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 13 of 30



elements of a cause of action” or “naked assertion[s]” devoid of “further factual enhancement” in

order to survive dismissal. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007). The

ultimate question is whether “[a] claim has facial plausibility, [i.e.,] the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. “Determining whether a complaint states a

plausible claim for relief will . . . be a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id. at 679. Put another way, the plausibility

requirement “calls for enough fact to raise a reasonable expectation that discovery will reveal

evidence [supporting the claim].” Twombly, 550 U.S. at 556; see also Matrixx Initiatives, Inc. v.

Siracusano, 563 U.S. 27, 46 (2011) (same).

         Section 11 of the Securities Act prohibits materially misleading statements or omissions

in registration statements filed with the SEC and provides a cause of action to persons who

purchased securities based on registration statements containing such statements or omissions.

15 U.S.C. § 77k(a). “To state a claim under section 11, the plaintiff must allege that: (1) she

purchased a registered security, either directly from the issuer or in the aftermarket following the

offering; (2) the defendant participated in the offering in a manner sufficient to give rise to

liability under section 11; and (3) the registration statement ‘contained an untrue statement of a

material fact or omitted to state a material fact required to be stated therein or necessary to make

the statements therein not misleading.’” In re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d

347, 358–59 (2d Cir. 2010) (quoting 15 U.S.C. § 77k(a)). 5

         “Any of the following may form the basis for a claim under § 11 . . . of the Securities

Act: ‘(1) a material misrepresentation; (2) a material omission in contravention of an affirmative


5
 Section 15 of the Securities Act creates liability for individuals or entities that “control[] any person liable” under
Section 11. 15 U.S.C. § 77o(a).


                                                           13
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 14 of 30



legal obligation; or (3) a material omission of information that is necessary to prevent existing

disclosures from being misleading.’” City of Pontiac Policemen’s and Firemen’s Fund

Retirement Sys v. UBS Ag, 752 F.3d 173, 182 n.38 (2d Cir. 2014) (quoting Litwin v. Blackstone

Group, L.P., 634 F.3d 706, 715–16 (2d Cir. 2011)); see also Hutchison v. Deutsche Bank Sec.

Inc., 647 F.3d 479, 484 (2d Cir. 2011) (same). Moreover, Section 11—by its plain language—

speaks to the truth or falsity of “any part of the registration statement[] when such part became

effective.” 15 U.S.C. § 77k(a) (emphasis added); see Lin v. Interactive Brokers Grp., Inc., 574 F.

Supp. 2d 408, 421 (S.D.N.Y. 2008) (“To be actionable under Section 11, the registration

statement must contain an untruth or material omission ‘when such part became effective.’”)

(quoting 15 U.S.C. § 77k(a)) (emphasis added); see also Singh v. Schikan, 106 F. Supp. 3d 439,

446 (S.D.N.Y. 2015) (“When pleading an actionable omission, plaintiffs must, at a minimum,

plead facts to demonstrate that allegedly omitted facts both existed, and were known or

knowable, at the time of the offering.”) (citation and internal quotation marks omitted) (emphasis

added). It is not sufficient that, at some point after the registration statement became effective,

some subsequent event made it no longer accurate.

       Under the federal securities laws, “literal accuracy is not enough: An issuer must as well

desist from misleading investors by saying one thing and holding back another.” Omnicare, Inc.

v. Laborers Dist. Council Const. Industry, 575 U.S. 175, 192 (2015). Still, “it bears emphasis

that [the law does] not create an affirmative duty to disclose any and all material information.”

Siracusano, 563 U.S. at 44. Absent a regulation affirmatively requiring disclosure, “[d]isclosure

is required . . . only when necessary ‘to make . . . statements made, in the light of the

circumstances under which they were made, not misleading.’” Id. (quoting 17 C.F.R. §

240.10b–5(b)).




                                                 14
          Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 15 of 30



        “Even when there is no existing independent duty to disclose information, once a

company speaks on an issue or topic, there is a duty to tell the whole truth.” Meyer v. Jinkosolar

Holdings Co., Ltd., 761 F.3d 245, 250 (2d Cir. 2014). “Thus, when an offering participant

makes a disclosure about a particular topic, whether voluntary or required, the representation

must be complete and accurate.” In re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d 347, 366

(2d Cir. 2010) (citation and internal quotation marks omitted). However, “revealing one fact

about a subject does not trigger a duty to reveal all facts on the subject.” Richman v. Goldman

Sachs Group, Inc., 868 F. Supp. 2d 261, 274 (S.D.N.Y. 2012); see Chistrine Asia Co., Ltd. v.

Alibaba Group Holding Ltd., 192 F. Supp. 3d 456, 471 (S.D.N.Y. 2016) (same).

        To be actionable, a misrepresentation or omission also must be material, i.e., the plaintiff

must allege facts showing that there is “a substantial likelihood that the disclosure of the omitted

fact would have been viewed by the reasonable investor as having significantly altered the total

mix of information made available.” Ganino v. Citizen Utils. Co., 228 F.3d 154, 162 (2d Cir.

2000) (quoting Basic Inc. v. Levinson, 485 U.S. 224, 231–32 (1988)). 6 “In judging whether an

alleged omission was material in light of the information already disclosed to investors, [the

court] consider[s] whether there is ‘a substantial likelihood that the disclosure of the [omitted

material] would have been viewed by the reasonable investor as having significantly altered the

total mix of information [already] made available.’” In re ProShares Trust Sec. Litig., 728 F.3d

96, 102 (2d Cir. 2013) (quoting Demaria v. Anderson, 318 F.3d 170, 180 (2d Cir. 2003)

(citations omitted) (emphasis in original)). However, as noted above, the law does not “create an

affirmative duty to disclose any and all material information.” Siracusano, 563 U.S. at 44. Just

as the “duty to disclose” does not “encompass non-material information,” “[m]ateriality alone


6
 The materiality standards under Section 11 are identical to those under Section 10(b) of the Securities Exchange
Act of 1934. See Rombach v. Chang, 355 F.3d 164 (2d Cir. 2004).


                                                        15
          Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 16 of 30



does not demand disclosure.” In re ProShares Trust Sec. Litig., 728 F.3d at 101 (quoting

Panther Partners, Inc. v. Ikanos Comm’n, Inc., 538 F. Supp. 2d 662, 668 (S.D.N.Y. 2008)).

        The Private Securities Litigation Reform Act (“PSLRA”) imposes additional

requirements on a plaintiff bringing a private securities fraud action. Plaintiff must “specify each

statement alleged to have been misleading” and “the reason or reasons why the statement is

misleading.” 15 U.S.C. § 78u-4(b)(1). A plaintiff cannot plead “the materiality of the alleged

misstatements or omissions . . . in a conclusory or general fashion.” In re JP Morgan Chase Sec.

Litig., 363 F. Supp. 2d 595, 626 (S.D.N.Y. 2005); see also In re Gentiva Sec. Litig., 932 F. Supp.

2d 352, 367 (E.D.N.Y. 2013) (“The materiality of allegedly false financials may not be pled in a

conclusory or general fashion.”) (citation omitted); Okla. Firefighters Pension & Ret. Sys. v.

Xerox Corp., 300 F. Supp. 3d 551, 564 (S.D.N.Y. 2018) (“[P]laintiffs ‘must do more than say

that the statements . . . were false and misleading; they must demonstrate with specificity why

and how that is so.’”) (quoting Rombach, 355 F.3d at 174), aff’d sub nom. Ark. Pub. Emps. Ret.

Sys. v. Xerox Corp., 771 F. App’x 51 (2d Cir. 2019).

        Because Plaintiffs’ claims sound in fraud, they must also satisfy the heightened pleading

requirements of Fed R. Civ. P. 9(b) and the PSLRA. See Rombach, 355 F.3d at 170–72

(applying Rule 9(b)’s particularity pleading standard to a Section 11 claim sounding in fraud

even though the plaintiff purported to state only a negligence claim). 7 Where scienter is at issue,

the plaintiff must “state with particularity facts giving rise to a strong inference that the

7
  The TAC is replete with explicit claims of fraud. For example, the TAC alleges, “[T]he Individual Defendants
knew that the adverse facts specified herein had not been disclosed to and were being concealed from the public, and
that the positive representations being made were then materially false and misleading” and, “Defendants were
aware . . . [that] these adverse, undisclosed facts would, and ultimately did, have an unfavorable impact on Sogou’s
sales, revenues, and income from continuing operations.” (Dkt. No. 60 ¶¶ 25, 27.) “Whether defendants knew or
recklessly disregarded that their statements were false and misleading” predominates Plaintiffs’ claims. (Id. ¶
99(d).) Plaintiffs cannot avoid Rule 9(b) with their generic disclaimer of “any allegation of fraud, recklessness or
intentional misconduct.” (Id. ¶¶ 103, 111.) See In re Ultrafem Inc. Sec. Litig., 91 F. Supp. 2d 678, 691 (S.D.N.Y.
2000) (applying Rule 9(b) to a Section 11 claim despite the plaintiffs’ “boilerplate disclaimer” of fraud).



                                                        16
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 17 of 30



defendant acted with the requisite state of mind.” 15 U.S.C. § 78u-4(b)(2). Under this

heightened pleading standard for scienter, a “complaint will survive . . . only if a reasonable

person would deem the inference of scienter cogent and at least as compelling as any opposing

inference one could draw from the facts alleged.” Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 324 (2007). In determining whether a strong inference exists, the allegations are

not to be reviewed independently or in isolation, but the facts alleged must be “taken

collectively.” Id. at 323.

                                              DISCUSSION

       A. Plaintiffs Have Failed to State A Claim for Relief Based on Sogou’s Controls
          Over Prohibited Content

       Plaintiffs argue that, because the Offering Documents included information about the

adequacy of Sogou’s content controls and the consequences of noncompliance, Defendants were

duty-bound to disclose that, at the time of the IPO, “Sogou’s controls over advertising contents

were materially inadequate to meet its obligations to review . . . content and prevent violations of

PRC content laws and regulations.” (Dkt. No. 60 ¶ 9.) Specifically, according to Plaintiffs, the

Offering Documents unlawfully “fail[ed] to disclose that Sogou’s controls over advertising

contents were materially inadequate to meet its obligations to review the content and prevent

violations of PRC content laws and regulations.” (Id.) To be clear, it is not alleged that Sogou

failed to disclose that its compliance procedures were inadequate to screen out content that

regulations existing at the time of the IPO prohibited. Rather, it is alleged that Sogou failed to

disclose that its screening mechanisms at the time of the IPO were inadequate to screen out

content that new Chinese law (passed after the IPO) would prohibit.

       That claim cannot survive for several reasons. First, Plaintiffs fail to allege a false or

misleading statement or an actionable omission. Plaintiffs do not allege that any single one of



                                                 17
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 18 of 30



the statements Sogou made regarding any PRC regulation or Sogou’s compliance efforts was

false or misleading at the time it was made. It is important to note that the Offering Documents

provided no assurance to investors that Sogou’s procedures would be sufficient to guarantee

compliance with PRC law or to prevent the dissemination of illegal content. To the contrary, the

Offering Documents warned that Sogou “may have difficulty determining the type of content

that may result in liability” and that, if Sogou was “wrong,” the company might “be prevented

from operating [its] Internet platforms.” (Dkt. No. 67–1 at 34.)

       Plaintiffs also fail to allege an actionable omission, i.e., the omission of a then-existing

fact necessary to make what was said, at the time it was said, not misleading. See Omnicare,

Inc., 575 U.S. at 192. Crucially, Sogou did not disclose any particular steps it was taking to

comply with PRC law such that the omission of facts regarding those measures made the

description of the measures misleading.

       In all of these respects, this case is easily distinguishable from the Second Circuit’s

decision in Jinkosolar, 761 F.3d 245, upon which Plaintiffs rely. In Jinkosolar, the defendant

company’s offering documents had described “pollution-preventing equipment and 24-hour

monitoring teams” in such detail as to give “comfort to investors that reasonably effective steps

were being taken to comply with applicable environmental regulations.” Id. at 251. All the

while, the company knew that it was experiencing undisclosed “ongoing and serious pollution

violations.” Id. The Second Circuit held that the plaintiffs had stated a claim for relief under

Section 11 of the Securities Act because “the comforting statements in the prospectus about

compliance measures” would be rendered misleading “if in fact the equipment and 24-hour team

were then failing to prevent substantial violations of the Chinese regulations.” Id.




                                                 18
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 19 of 30



       Several features of Jinkosolar are critical to its holding. First, as the Second Circuit later

emphasized, “the company described its compliance measures in confident detail, including

references to 24-hour monitoring teams, specific compliance equipment, and its clean

compliance record.” Singh v. Cigna Corp., 918 F.3d 57, 63 (2d Cir. 2019). More “tentative and

generic” statements would not have produced a duty to disclose. Id. Second, the Jinkosolar

holding depended on the fact that, at the time the registration statement became effective, the

prophylactic environmental measures it described “were then failing.” Jinkosolar, 761 F.3d at

251 (emphasis added). The court illustrated the point: “One cannot, for example, disclose in a

securities offering a business’s peculiar risk of fire, the installation of a comprehensive sprinkler

system to reduce fire danger, and omit the fact that the system has been found to be inoperable,

without misleading investors.” Id. Third, the undisclosed ongoing violations were “serious” and

“substantial.” Id. They resulted in fines, payments to local landowners, and eventually a 40%

drop in Jinkosolar’s stock price. Id. at 249.

       Jinkosolar is thus distinguishable from this case in several respects. To the extent Sogou

made any disclosures at all about its compliance measures, those disclosures were “tentative and

generic.” Singh, 918 F.3d at 64. The Offering Documents acknowledged that Sogou was

“required to police [its] Internet platforms and remove certain prohibited content” but did not

state precisely how Sogou planned to do that. (Dkt. No. 67–1 at 126.) The Offering Documents

also noted that Sogou was required “to review the content of products and services to be

provided prior to providing such content and services to the public.” (Id. at 132). But, the

Offering Documents warned, “Although we are committed to complying with . . . PRC laws and

regulations applicable to Internet-related service . . . activities, we cannot guarantee that we are




                                                 19
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 20 of 30



now or will in the future be in full compliance with any such laws and regulations that apply to

our services and activities.” (Id. at 40 (emphasis added).)

        The Offering Documents further stated that “[t]he content management system of an

Internet culture business entity is required to specify the responsibilities, standards and processes

for content review as well as accountability measures, and is required to be filed with the local

provincial branch of the [Ministry of Culture].” (Dkt. No. 60 ¶ 50 (quoting Dkt. No. 67–1 at

132).) At oral argument, Plaintiffs relied on that part of the TAC as a sufficient allegation that

Sogou’s Registration Statement had attested to a robust compliance system, creating a duty to

disclose that the system would not be able to detect content that would be prohibited under the

not-yet-enacted Chinese law. (Or. Arg. Trans. at 23.) But as Plaintiffs’ counsel effectively

conceded, what that statement really said was only that Sogou had submitted “something that . . .

enabled [them] to get a license.” (Id.) That is a neutral disclosure about Chinese licensing

procedure of the type that any company would make about important laws to which it is subject.

It is not a testament to the adequacy of Sogou’s compliance program, and certainly not a

“descri[ption] [of Sogou’s] compliance measures in confident detail.” Singh, 918 F.3d at 63.

        From the disclosures above, no reasonable investor could infer that Sogou’s compliance

efforts were particularly effective. See Menaldi v. Och-Ziff Management Group LLC, 277 F.

Supp. 3d 500, 513 (S.D.N.Y. 2017) (dismissing complaint where description of compliance

measure was generalized and “did not describe specific regions, specific initiatives, or make any

assurances of efficacy”); Diehl v. Omega Protein Corp., 339 F. Supp. 3d 153, 163 (S.D.N.Y.

2018) (“[I]t is the specificity of the disclosures in Jinkosolar that makes them actionable,

specificity that is not present here.”).




                                                 20
          Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 21 of 30



        Moreover, Plaintiffs do not allege that Sogou was in violation of PRC law or regulation at

the time the Registration Statement became effective. Nor do they assert that the compliance

measures Sogou later added were ones that the company was contemplating (but choosing not to

adopt) at the time of the IPO. The Registration Statement was declared effective in November

2017. Sogou did not adopt the additional compliance measures about whose omission Plaintiffs

complain until late June or July 2018—in direct response to the Qiu Shaoyun incident that

occurred after the IPO, which led to an investigation after the IPO. (See Dkt. No. 60 ¶ 63

(“Following the investigation, the regulatory authorities instructed Sogou to amend its

advertising practices.”)) Indeed, the legislation that provoked the investigation and the

reforms—the Law of the PRC on the Protection of Heroes and Martyrs—did not even exist at the

time of the IPO. (Dkt. No. 67–3.) It was enacted five months later. (Id.) This is simply not a

case where the company described compliance measures in a registration statement while

knowing that the company was simultaneously experiencing undisclosed “ongoing and serious . .

. violations.” Jinkolar, 761 F.3d at 251.

        At oral argument, Plaintiffs’ counsel called Sogou’s compliance measures “the . . .

Maginot Line of content filtration systems.” (Or. Arg. Trans. at 17.) 8 The analogy is inapt. To

call a compliance measure a “Maginot Line” is to signify that the measure is inadequate to

confront a known present risk. The French line was designed to be effective to meet a German

threat of the type France faced decades earlier but not the threat it faced in 1940. The analogy

might be well-taken if Sogou’s measures were inadequate to address the risk that a third party


8
  “The Maginot Line, the massive series of fortifications built by France in the 1930s to defend its borders with
Germany and Italy, is perhaps the most maligned collection of fortifications ever built, commonly viewed as an
abject failure, a disaster for France, a total waste of both money and manpower, and a monument to the folly of
static defence.” William Alcorn, The Maginot Line 1928–45, at 4 (Osprey Pub. Ltd. 2003). The Maginot Line’s
static fortification proved dramatically ineffective during WWII against motorized components of the German army.
Calling something a “Maginot Line” conveys that it can be “easily circumvented” by a “simpl[e] maneuver[].”
Bank Markazi v. Peterson, 136 S.Ct. 1310, 1335 (2016) (Roberts, C.J., dissenting).


                                                       21
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 22 of 30



would post content that was then—at the time of the IPO—in violation of Chinese law. Even in

that case, however, it would be inadequate to satisfy Jinkosolar in the absence of a pleading that,

prior to the IPO, there was a failure with respect to the compliance measures or a violation of

PRC law by Sogou. See Jinkosolar, 761 F.3d at 251 (metaphorical “comprehensive sprinkler

system . . . found to be inoperable” yet only disclosed as existing) (emphasis added). The

allegation is even more far-fetched with respect to the existence of compliance measures that

would prove to be inadequate to address the risk of a posting that was not even in violation at the

time but would be so in the future if Chinese law was amended. The Securities Act requires

candor in disclosures, not clairvoyance.

       The TAC also fails to state a claim because the Prospectus “warn[ed] investors of exactly

the risk the plaintiffs claim was not disclosed.” Olkey v. Hyperion 1999 Term Trust, Inc., 98

F.3d 2, 5 (2d Cir. 1996). “When a registration statement warns of the exact risk that later

materialized, a Section 11 claim will not lie as a matter of law.” In re Coty Inc. Sec. Litig., 2016

WL 1271065 at *11 (S.D.N.Y. Mar. 29, 2016) (quoting In re ProShares Tr. Sec. Litig., 889 F

Supp.2d 644, 653 (S.D.N.Y. 2012), aff’d, 728 F.3d 96 (2d Cir. 2013)).

       This is not a case where a disclosure, while technically accurate, disproportionately

communicated the severity of the risk posed. See In re Prudential Secs. Inc. P’ships Litig., 930

F. Supp. 68, 72 (S.D.N.Y. 1996) (no protection afforded “to someone who warns his hiking

companion to walk slowly because there might be a ditch ahead when he knows with near

certainty that the Grand Canyon lies one foot away”). Sogou forthrightly disclosed the risk

posed by existing and possible future PRC Internet control laws. It stated:

   •   “We may have difficulty determining the type of content that may result in liability for us
       and, if we are wrong, we may be prevented from operating our Internet platforms.” (Dkt.
       No. 67–1 at 31.)




                                                 22
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 23 of 30



   •   “We cannot assure you that the PRC governmental authorities will not issue new laws or
       regulations specifically regulating sponsored search services, which could further impact
       our revenues.” (Id. at 28.)
   •   “PRC laws and regulations relating to the liability of providers of online products and
       services for activities of their users are undeveloped, and their current and future reach
       are unclear.” (Id. at 21.)

It thus warned of the exact risk that was threatened and later materialized—that the PRC would

issue a new law or regulation, that Sogou might have difficulty policing the content that was

prohibited, and that the failure to detect prohibited content would prevent Sogou from operating

its Internet platform and impact its revenues. See Panther Partners, 538 F. Supp. 2d at 672; In

re Bank of Am. AIG Disclosure Sec. Litig., 980 F. Supp. 2d 564, 579 (S.D.N.Y. 2013), aff’d, 566

F. App’x 93 (2d Cir. 2014).

       Plaintiffs argue that “[c]autionary words about future risk cannot insulate from liability

the failure to disclose that the risk has transpired.” (Dkt. No. 74 at 21 (quoting Rombach, 335

F.3d at 173).) That is, indisputably, a correct legal proposition, but it does not help Plaintiffs

here. The TAC does not identify a risk that had “transpired” or even one that was a near

certainty. (Id.; see Or. Arg. Trans. at 17 (Plaintiffs’ counsel unable to identify any paragraph in

the TAC indicating that, prior to the IPO, there was a failure with respect to the compliance

measures or a violation of PRC law by Sogou).) The TAC identifies a single incident involving

a single advertiser that occurred over a half-year after the IPO, which involved violation of a law

that was not in existence at the time of the IPO.

       The consequences of accepting Plaintiffs’ argument, if taken to its logical conclusion,

would be profound and perverse. The thrust of the argument is that if a company discloses

certain compliance measures, it can only adopt new ones only at peril of a securities lawsuit.

Companies constantly update their internal controls by adding or amending procedures, creating

specialized teams, and studying new risks. They often do so because they learn from past


                                                    23
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 24 of 30



mistakes. They do so other times because, simply, the art and science of compliance is ever-

evolving. Sometimes they do so because the substantive law has changed. What may be best

practice in one year, or one month, might cease to be best practice in future years or future

months. Indeed, guidance from the SEC, the United States Department of Justice, and the

United States Sentencing Commission all encourage companies to update their internal controls.

See, e.g., Commission Guidance Regarding Management’s Report on Internal Control Over

Financial Reporting Under Section 13(a) or 15(d) of the Securities Exchange Act of 1934, 72

Fed. Reg. 35,324 (June 27, 2007); Evaluation of Corporate Compliance Programs, U.S. DEP’T

JUST. CRIM. DIVISION (June 2020), https://www.justice.gov/criminal-

fraud/page/file/937501/download; USSG §8B2.1.

       Under Plaintiffs’ view, any company making an anodyne and conventional compliance

statement (or stating that it was subject to a licensing law) would invite a securities lawsuit in the

event of a program upgrade. The statements in the Offering Documents are unexceptional.

Sogou stated that it was “required to police [its] internet platforms and remove certain prohibited

content” (Dkt. No. 67–1 at 126), that certain consequences would follow from noncompliance,

and that Sogou was “committed to complying with the above-described PRC laws and

regulations.” (Id. at 31.) If, based on these statements, Sogou can be sued for not disclosing the

absence of compliance measures that it only later adopted in response to an incident that

occurred after the IPO, then any company considering compliance improvements will have to

think hard about litigation exposure before doing so. Companies would necessarily fear that

adopting the very measure intended to benefit the shareholders would lead to harm for those

same shareholders in the form of a securities lawsuit. That is obviously not the law.




                                                 24
           Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 25 of 30



         Finally, Plaintiffs do not support their argument that Sogou had a duty to disclose the

future insufficiency of its compliance program under Item 303 of Regulation S-K. Item 303

requires the registrant to “[d]escribe any known trends or uncertainties that have had or that the

registrant reasonably expects will have a material favorable or unfavorable impact on net sales or

revenues or income from continuing operations.” An SEC interpretative release states that “a

disclosure duty exists where a trend, demand, commitment, event or uncertainty is both presently

known to management and reasonably likely to have material effects on the registrant’s financial

condition or results of operations.” Management’s Discussion & Analysis of Fin. Condition &

Results of Operations, Release No. 6835 (May 18, 1989). Quoting from the SEC’s interpretive

release, Plaintiffs argue that, “to demonstrate a disclosure obligation under Regulation S-K,

Plaintiffs need only allege ‘known uncertainties’ that could materially impact Sogou’s financial

results.” (Dkt. No. 74 at 20.) And Plaintiffs insist that the TAC did so by “alleg[ing] that the

Offering Documents failed to disclose that Sogou lacked adequate procedures for monitoring,

updating, or preventing illegal content from dissemination on its internet platform.” (Id.)

         That argument fails for several reasons. Item 303 is not applicable at all to a registration

statement on Form F-1. 9 Additionally, Plaintiffs have failed to allege facts sufficient to support

either of the two elements of an Item 303 claim: (1) that there was a known trend or uncertainty;

and (2) that the trend or uncertainty had, or that the registrant reasonably expected it to have, a

material favorable or unfavorable impact on net sales or revenues or income from continuing

operations. See Litwin, 634 F.3d at 716–17 (Item 303 disclosure required when, at time of IPO,

management knew of downward trend in real estate market and that the trend was reasonably


9
  Because Sogou filed the Registration Statement on Form F-1, see 17 C.F.R. § 239.31, the company was required to
disclose “for at least the current financial year, any known trends, uncertainties, or . . . events that [were] reasonably
likely to have a material effect on the company’s net sales or revenues[.]” Part I, Item 5.D of Form 20-F at 16; see
also Form F-1, Part I, Item 4.a.


                                                           25
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 26 of 30



likely to have a material impact on registrant’s financial condition); Panther Partners Inc. v.

Ikanos Communications Inc., 681 F.3d 114 (2d Cir. 2012) (Item 303 disclosure required where

chip defect issue and its potential impact on registrants’ business was known and registrant

reasonably expected it would have a material unfavorable impact on revenues or income from

continuing operations); Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 104–05 (2d Cir. 2015)

(Item 303 disclosure required where soaring default rate on subprime mortgage lending was

known and reasonably expected to have material effects on the company’s financial position).

       Here, Plaintiffs allege no facts suggesting that Sogou’s allegedly insufficient compliance

procedures were known to management, let alone that management reasonably expected such

deficiencies to have a material unfavorable impact on Sogou’s financials. The TAC allegations

simply do not aver that Sogou’s controls at the time of the IPO were insufficient under the PRC

law that existed at the time of the IPO.

       Moreover, there is no free-standing obligation under United States law to disclose even

criminal conduct that is uncharged—let alone insufficient regulatory compliance. See City of

Pontiac Policemen’s and Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173 (2d Cir. 2014); In re

Banco Bradesco S.A. Sec. Litig., 277 F. Supp. 3d 600, 650 (S.D.N.Y. 2017) (“[A]bsent an

express prior disclosure, a corporation has no affirmative duty to speculate or disclose

uncharged, unadjudicated wrongdoing or mismanagement.”) (quoting In re UBS AG Securities

Litigation, 2012 WL 4471265, at *31 (S.D.N.Y. Sept. 28, 2012)).

       For the foregoing reasons, Plaintiffs have failed to state a claim for relief based on

Sogou’s allegedly misleading statements or omissions pertaining to its compliance with PRC

Internet regulations.

       B. Plaintiffs Have Failed to State A Claim for Relief Based on Sogou’s Statements
          About Its Hardware and Its Change in Strategy



                                                26
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 27 of 30




       Plaintiffs make two arguments in support of a Section 11 claim with respect to Sogou’s

smart hardware disclosures. First, they allege that Sogou failed to disclose at the time of the IPO

that the company had decided to transition to smart hardware with better-connected AI

capabilities and to phase out hardware that was not AI-enabled. Second, they assert that Sogou

wrongly implied that all of its smart hardware was AI enabled. Plaintiffs fail to state a claim

under either theory.

       As to the first theory, Plaintiffs fail to identify any statement about hardware in the

Offering Documents that was false or misleading when it was made. Sogou disclosed that it

“intend[ed] to grow [its] business and improve [the] results of operations by . . . continu[ing] to

pursue innovations in AI technologies” and “broaden[ing] the application of [its] AI

technologies.” (Dkt. No. 67–1 at 106–07.) Sogou also disclosed that “[n]ew Internet-enabled

smart hardware” would “leverage AI technologies.” (Id. at 99.)

       To the extent Plaintiffs complain that the Offering Documents did not disclose that the

application of AI technologies to hardware would result in the phase-out of hardware such as the

Teemo Watch, Plaintiffs do not allege that facts showing that such decision was made at the time

the Registration Statement became effective. To the contrary, the TAC and documents

incorporated by reference establish that, while in July 2017 the company had begun to develop

new hardware products that better leveraged AI capabilities, it was not until after the IPO (in

March and May 2018) that the company successfully launched the new translation products that

resulted in the company’s acceleration of its new smart hardware strategy. See, e.g., Scott v.

General Motors Co., 46 F. Supp. 3d 387, 395 (S.D.N.Y. 2014) (dismissing complaint where it

alleged “no facts that, if true, would demonstrate that the Registration Statement contained a

material misstatement or omission at the time it became effective”); In re Hi-Crush Partners L.P.



                                                 27
           Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 28 of 30



Sec. Litig., 2013 WL 6233561 at *11 (S.D.N.Y. Dec. 2, 2013) (issuer’s duty to disclose is

“adjudged by the facts as they existed when the registration statement became effective” and

holding that issuer did not violate Section 11 when it failed to disclose a breach of contract claim

by a third party that was not asserted until “over a month after the Registration Statement became

effective”) (citation omitted). 10

         As to the second theory, Plaintiffs rely on a plain misreading of Sogou’s Registration

Statement. Sogou did not state that all of its smart hardware had AI capabilities. It described

two products, the Teemo Watch and the Teemo Hero Watch, and stated that the Teemo Hero

Watch “integrates . . . Q&A technology and supports various other AI-powered applications.”

(Dkt. No. 67–1 at 115.) It did not say that the Teemo Watch had AI-powered capabilities. If

there was any implication in the Registration Statement about the Teemo Watch’s capabilities, it

was the opposite of what Plaintiffs contend—namely, that unlike the Teemo Hero Watch, the

Teemo Watch did not have AI capabilities. (See id. at 114–115 (suggesting that AI-powered

applications on the Teemo Hero Watch, which launched in July 2017, were a new

development).) Plaintiffs do not state any “concrete facts” showing that any statement Sogou

made was false. See In re IAC/InterActiveCorp., 695 F. Supp. 2d 109, 112–13, 120 (S.D.N.Y.

2010).

         C. Leave to Amend

         For the reasons explained above, Plaintiffs have failed to state a claim under Section 11

of the Securities Act. “To establish § 15 liability, a plaintiff must show a primary violation of §



10
   In re Ply Gem Holdings, Ltd., 2016 WL 5339541 (S.D.N.Y. Sept. 23, 2016) does not support Plaintiffs’ claim.
There, the court reiterated that “Section 11 . . . requires plaintiffs to, ‘at a minimum, plead facts to demonstrate that
allegedly omitted facts both existed, and were known or knowable, at the time of the offering.’” Id. at 5 (quoting
Lin v. Interaction Brokers Grp., Inc., 574 F. Supp. 2d 408, 421 (S.D.N.Y. 2008)) (internal citations omitted). The
court sustained the claim only because the plaintiffs were able to allege that the omitted facts had occurred and were
known prior to the IPO. Id.


                                                           28
         Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 29 of 30



11 and control of the primary violator by defendants.” In re Lehman Bros. Mortg.-Backed Sec.

Litig., 650 F.3d 167, 185 (2d Cir. 2011) (internal quotation marks and citation omitted).

Accordingly, the failure of the Section 11 claim establishes a fortiori the failure of the Section 15

claim—the only other claim in this case.

       Defendants ask the Court to dismiss the action with prejudice. Although Plaintiffs have

argued vociferously that the TAC states a claim for relief, they do not argue for leave to replead.

The Court dismisses the TAC with prejudice. To be sure, the “usual practice” in this Circuit is to

permit amendment of the complaint upon granting a motion to dismiss, particularly where the

possibility exists that the defect can be cured. Ronzani v. Sanofi S.A., 899 F.2d 195, 198 (2d Cir.

1990) (citation omitted). But the courts do not grant leave to amend without limits. At some

point, defendants are entitled to be free from litigation. See ATSI Commc’ns, Inc. v. Shaar Fund,

Ltd., 493 F.3d 87, 108 (2d Cir. 2007) (noting that “courts typically grant plaintiffs at least one

opportunity to plead fraud with greater specificity when they dismiss under Rule 9(b)” but

denying leave to amend where the plaintiff was already given that opportunity); Sodhi v.

Gentium S.p.A, 2015 WL 273724, at *9 (S.D.N.Y. Jan. 22, 2015) (plaintiff “not entitled to an

advisory opinion from the Court informing [him] of the deficiencies in the complaint and then an

opportunity to cure those deficiencies”) (citation omitted).

       In the Court’s judgment, that time has come. This is Plaintiffs’ fourth attempt to state a

claim. Plaintiffs were on notice of the defects in their pleadings when Defendants moved to

dismiss the second amended complaint. (See Dkt. Nos. 48, 51, 53.) The defects in the TAC are

fundamental. Plaintiffs identify no facts they could assert by way of further amendment that

could cure those defects. They do not ask to replead. The TAC must now be dismissed with

prejudice.




                                                 29
       Case 1:19-cv-00230-LJL Document 85 Filed 06/08/20 Page 30 of 30



                                     CONCLUSION

      For the reasons stated, the motions to dismiss (Dkt. Nos. 65, 68, 70) are GRANTED.


      SO ORDERED.

Dated: June 8, 2020                            __________________________________
       New York, New York                                 LEWIS J. LIMAN
                                                      United States District Judge




                                            30
